—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered April 15, 1993, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 71/2 to 15 years; and order of the same court and Justice, entered January 1, 1995, which denied his motion pursuant to CPL 440.10 to vacate the judgment of conviction, unanimously affirmed.
We find that the weight of the evidence supports the jury’s verdict (see, People v Bleakley, 69 NY2d 490). There is no reason to disturb the jury’s credibility determinations (see, People v Linares, 211 AD2d 504, lv denied 85 NY2d 940), especially where significant aspects of the victim’s testimony were corroborated by other witnesses (see, People v Franklin, 166 AD2d 162, lv denied 76 NY2d 1021).
The victim’s 1985 misdemeanor conviction for attempted offering of a false instrument for filing, of which the parties were unaware at the time of trial and which the victim denied on the witness stand, did not constitute "newly discovered evidence” sufficient to warrant vacatur of the judgment (see, People v Salemi, 309 NY 208, 215-216, cert denied 350 US 950). Moreover, since the victim’s testimony was corroborated in significant respects by that of other witnesses, evidence of the *285victim’s remote misdemeanor would not have probably changed the result of the trial (CPL 440.10 [1] [g]).
We perceive no abuse of discretion in sentencing. Concur— Ellerin, J. P., Ross, Nardelli, Williams and Mazzarelli, JJ.